Citation Nr: 1422022	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type I and type II, to include as due to exposure to herbicides.  

2. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.  

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing in January 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The Board denied the Veteran's claims in a March 2013 decision.  The Veteran appealed the issues listed above to the U. S. Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's March 2013 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case is remanded to comply with the September 2013 Joint Motion.  An examination is needed to determine whether the Veteran has type I diabetes, and if so, whether it manifested to a compensable degree within one year of separation from service.  The issues of entitlement to service connection for diabetic peripheral neuropathy of the upper and lower extremities are inextricably intertwined with the diabetes claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his diabetes mellitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A September 1972 record from Quain and Ramstad clinic noting that the Veteran had lost 15 pounds, was drinking too much water, and had a "funny feeling," and providing a diagnosis of "diabetes mellitus."  

ii) Private medical records from Northeast Florida Endocrine and Diabetes Associates noting a diagnosis of type I diabetes mellitus.  

iii) Private medical records form Dr. D. S., including a February 2012 letter, providing a diagnosis of type I diabetes mellitus.  

iv) The report of his December 2009 VA examination, noting a diagnosis of type II diabetes mellitus. 

v) A January 2011 private treatment record from St. Vincent's hospital noting a diagnosis of type II diabetes mellitus.  

vi) The Veteran's January 2012 hearing testimony where his representative specifically argued that the Veteran had type II diabetes mellitus, and the Veteran asserted that he was diagnosed with diabetes in 1970, at age 23.  

c) The examiner must specifically state whether the Veteran has type I or type II diabetes mellitus, with a complete explanation for why the diagnosis was provided.  

d) If type I diabetes mellitus is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's type I diabetes began during active service, is related to any incident of service, or manifested (was present, but not yet diagnosed) within one year after discharge from active service.

e) If the examiner finds that the Veteran's type I diabetes manifested within one year of his separation from service in October 1969, the examiner must state whether it would have been manageable by restricted diet only.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



